Citation Nr: 1442051	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-30 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right eye disorder, to include as a residual of acute non-granulomatous anterior uveitis of the right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issue on appeal for additional development in November 2013.  The service connection issues for left foot fungus and residuals of frostbite to the hands and feet also remanded in November 2013 were fully resolved in a March 2014 rating decision.


FINDING OF FACT

An acute right eye disorder was manifest during active service, but a chronic right eye disorder is not shown to have developed as a result of service.


CONCLUSION OF LAW

A chronic right eye disorder was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in May 2008.  
The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  The development requested on remand in November 2013 has been substantially completed.  The Board finds further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  

In view of the foregoing, the Board finds that here has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

In statements in support of his claim the Veteran asserts, in essence, that he had a right eye disease onset during active service.  He reports that he was treated for an acute right eye disorder in November 1970 in Vietnam.

Service records show the Veteran complained of pain and blurred vision in the right eye in November 1970 and was treated for acute non-granulomatous anterior uveitis of the right eye.  Records show he was hospitalized in December 1970 and subsequently placed on temporary profile.  His April 1971 separation examination revealed a normal clinical evaluation of the eyes.  

VA examination in March 2010 included diagnoses of refractive error and incipient cataract.  It was noted that the Veteran reported an episode of iritis in 1970 with no subsequent right eye problem.  There was no evidence of iritis in either eye on slit lamp examination.  In an April 2012 addendum the examiner noted there was evidence of iritis in 1970, but no present residuals of iritis.

VA examination in February 2014 included diagnoses of uveitis and age-related nuclear sclerosis.  The examiner noted that most likely the Veteran's cataracts, which were fairly even on both sides, were age related only, and found that there were no sequelae from his uveitis in the 1970's.  The Board interprets the latter finding to mean that there was no relationship between the uveitis shown in service, and the uveitis identified on examination many years later.  

Based upon the evidence of record, the Board finds an acute right eye disorder was manifest during active service, but that a chronic right eye disorder is not shown to have developed as a result of service.  His report of having been treated for an acute eye disorder in service is verified by the evidence of record.  The February 2014 VA examiner's opinion, however, is found to be persuasive that the Veteran's present cataracts were more likely due to aging and that he had no present residuals of an acute episode of uveitis in service.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record (including the Veteran's lay report of medical history), and to have provided adequate rationale for the opinion.  

The Veteran, in essence, contends that he has a present right eye and that it is to some extent related to the disorder for which he received treatment during service in Vietnam.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, eye disorders, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Residual or chronic eye disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed, such a slit lamp testing, to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as eye pain or blurred vision, there is no indication that the Veteran is competent to etiologically link any such symptoms to his current right eye problem.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating eye disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the medical opinions of record.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the Veteran's claim.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right eye disorder, to include as a residual of acute non-granulomatous anterior uveitis of the right eye, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


